Title: To George Washington from Henry Marchant, 7 June 1790
From: Marchant, Henry
To: Washington, George



Highly respected Sir,
Newport [R.I.] June 7th 1790

whether from a false Delicacy or not, I am unable to say; I have found it a Labour to reconcile to my own Feelings, an Application for an Appointment. My Friends however have told me it was customary: And to Their Judgment and Perswasions I have submitted—I must confess my greatest Reluctance hath arisen from the Apprehension of adding to that Burthen, which a Torrent of Applications must have brought upon Your Excellency—One Thing I sincerely desire; that if Your Excellency finds an Impropriety or Difficulty in gratifying my Wishes, You will dismiss the Application without any Pain on Your Part. I shall remain intirely satisfied in Your better and more impartial Judgment of my Pretensions and the best Good of the Publick.
After having obtained the Advantage of a liberal Education; and having studied four years and an half under one of the first Law Characters. The Honorable Judge Trowbridge, while Atty Genl of the then Province of Massachusetts; I entered into, and have been in, a very extensive Practice of the Law in this State, for twenty seven years. In 1771 I was honored with an Appointment of Agent for this then Colony to the Court of Great Britain. For about seven Years I held the Office of Atty Genl, and untill I resigned it, upon being appointed a Delegate in the Congress in 1777—My Friends all know I have never made Money by publick Offices, but was continually suffering in my private Business—All the Monies I had at the Commencement of the War, the hard Earnings of a most diligent Exertion in my Profession, I loaned directly to this State, or the United States; and still have the Securities in my own Name, having never bought or sold one—Most of this Money lent was real Gold and Silver—That which was lent to this State is confiscated; what the Continental will be Time may discover. I cannot expect to reallize much of it in my Day—The Pollicy of this State has struck a Blow to Business of every Kind within it. The Profitts arising in my Profession has dwindled nearly to nothing, and I am advanced to the fiftieth Year of my Age.

I would willingly and wishfully, be still serving that Country (in whose Cause I have spent a great Part of my Time, anxious Hours indeed!) in my professional Line; and whereby I might honorably reap some reasonable Advantage to myself—I could wish it may be found consistant with the publick Good to gratify me with the Appointment of District Judge for this State.
I am not entirely unknown to your Excellency, but I wish however if not improper, to refer your Excellency to my Acquaintance in and out of Congress for my political Character, from the Stamp Act of most odious Memory to the present glorious Completion of the Union of the thirteen States by the Adoption of the Constitution by this State, An Event, upon which I most sincerely congratulate your Excellency—Particularly would I wish to refer your Excellency to Mr R. Shearman, Mr Ellsworth, The Honorable Mr Jay Chief Justice, and more especially to the Vice President, with whom, from a Student at Law. I have enjoyed the Pleasure and Honor of an Acquaintance—If this application, or the Manner of it, shall appear improper, I hope your Excellency will excuse it. If your Excellency should grant the Request, I shall endeavour so to discharge my Duty, as that your Excellency may not have Cause to regr⟨e⟩t the Appointment; and a most grateful Sense of the Honor done me will ever be impressed upon my Mind—With the highest Respect, I beg Leave to subscribe myself your Excellencys most obedient and very humble Servt

Henry Marchant

